IN THE SUPREME COURT OF THE STATE OF NEVADA

 

CESAR IVAN TORRES, No. 84432
Appellant, : *,
MARIA DE JESUS TORRES,
Respondent. MAY 09 2022

 

A. BROWN
E COURT
ORDER DISMISSING APPEAL PRES

This is a pro se appeal from a series of orders, including an order
denying an amended motion for stay and award of attorney fees, and a
divorce decree and award of attorney fees. Eighth Judicial District Court,
Family Court Division, Clark County; Dedree Butler, Judge.

Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals two jurisdictional defects. Specifically, this court lacks
jurisdiction over the appeal from the order denying the amended motion for
stay and award of attorney fees. This court has jurisdiction to consider an
appeal only when the appeal is authorized by statute or court rule. Taylor
Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). An order
denying a motion for stay is not an appealable order. See, e.g., Brunzell
Constr. Co. v. Harrah's Club, 81 Nev. 414, 404 P.2d 902 (1965) (no statute
or court rule authorizes an appeal from an order denying a motion for stay).

Second, appellant previously appealed from the divorce decree,
and this court dismissed the appeal as premature because a timely tolling
motion had been filed in the district court but not resolved. Torres v. Torres,
Docket No. 83677 (Order Dismissing Appeal, November 23, 2021). A timely
tolling motion terminates the 30-day appeal period, and a notice of appeal
is of no effect if it is filed after such a tolling motion is filed, and before the

district court enters a written order finally resolving the motion. See NRAP

Supreme Court
OF
Nevapa

(0) 917A EBS 2 2-(4yp0S
nn | |

 

 

 
4(a)(4). Review of the district court docket entries reflects that the
“Objection” filed on October 11, 2021, has still not been resolved by the
district court. Accordingly, the appeal from the divorce decree remains

premature, and this court

ORDERS this appeal DISMISSED.

5 Lyore J.

 

 

Silver
| J.
Cadish
Press Wp oJ.
Pickering J

 

cc: Hon. Dedree Butler, District Judge, Family Court Division
Cesar Ivan Torres
Jennifer Gastelum Law PLLC
Eighth District Court Clerk

Supreme Court
OF
NEVADA )

(0) ITA